United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 97-3245
      ___________

Michael S. McFarland; Donna C.            *
McFarland; Roger F. Morgan; Cherly        *
Morgan; Norman R. Cates; Phillis A.       *
Cates; Wayne E. Laslay; Annabell          *
Laslay; Richard A. LaPointe; Bonnie       *
L. LaPointe; Glen G. Pittman; Opal        *
Pittman; G. H. Ricker; Harriett L.        *
Ricker; Orson A. Rau; Glenna M. Rau;      *
Gary Spears; Carolyn Sue Spears; Paul     *
Schafer; Juanita L. Schafer; Robert J.    *
Schumacher; Anna E. Schumacher;           *
Christ Skiroiotis; Sophia Skiroiotis;     *
S. N. Whitcanack; Irene P. Whitcanack;    *
Arthur Zago; Kathleen Zago,               *
individually and on behalf of all other   *
purchasers of lots in the Lake            *
Winnebago South Retirement Village        *
Subdivision,                              *
                                          *
             Appellees,                   *
                                          *
      v.                                  *
                                          *
Winnebago South, Inc.; Robert V.          *
Steinhilber,                              *
                                          *
             Defendants,                  *
                                          *
Johnita F. Steinhilber,                   *
                                          *
             Appellant,                   *
Jack O. Hart; James E. Thompson, Jr.;     *
Gandview Bank & Trust Company; The        *
Pleasant Hill Bank; Cass County Title     *
Company; Amca, Ltd.; Arnold M. Cook       *
Associates, Inc.; Arnold M. Cook;         *
Barry A. Cook; Iris B. Cook; Philip T.    *
Goldstein; Thomas C. Mason;               *
Emmanuel Rubin; David L. Gibson           *
Associates, Inc.; David L. Gibson; Lake   *
Winnebago Real Estate & Management        *
Company, Inc.; Bonnie Hart; Alex          *
Flemington; Halsey Rains; Mrs. Shirley    *
Williams; Orien Fehrman; Bannister        *
Bank; Bank of Lee Summit; Mission         *
State Bank & Trust Company;               *
Winnebago South Homeowners                *
Association, Inc.,                        *
                                          *
            Defendants.                   *

      ___________
                                                Appeals from the United States
      No. 97-3535                               District Court for the
      ___________                               Western District of Missouri.

Michael S. McFarland; Donna C.            *
McFarland; Roger F. Morgan; Cherly        *           [UNPUBLISHED]
Morgan; Norman R. Cates; Phillis A.       *
Cates; Wayne E. Laslay; Annabell          *
Laslay; Richard A. LaPointe; Bonnie       *
L. LaPointe; Glen G. Pittman; Opal        *
Pittman; G. H. Ricker; Harriett L.        *
Ricker; Orson A. Rau; Glenna M. Rau;      *
Gary Spears; Carolyn Sue Spears; Paul     *
Schafer; Juanita L. Schafer; Robert J.    *
Schumacher; Anna E. Schumacher;           *
Christ Skiroiotis; Sophia Skiroiotis;     *

                                          -2-
S. N. Whitcanack; Irene P. Whitcanack;    *
Arthur Zago; Kathleen Zago,               *
individually and on behalf of all other   *
purchasers of lots in the Lake            *
Winnebago South Retirement Village        *
Subdivision,                              *
                                          *
            Appellees,                    *
                                          *
      v.                                  *
                                          *
Winnebago South, Inc.,                    *
                                          *
            Defendant,                    *
                                          *
Robert V. Steinhilber,                    *
                                          *
            Appellant,                    *
                                          *
Johnita F. Steinhilber; Jack O. Hart;     *
James E. Thompson, Jr., Grandview         *
Bank & Trust Company; The                 *
Pleasant Hill Bank; Cass County Title     *
Company; Amca, Ltd.; Arnold M. Cook       *
Associates, Inc.; Arnold M. Cook;         *
Barry A. Cook; Iris B. Cook; Philip T.    *
Goldstein; Thomas C. Mason;               *
Emmanuel Rubin; David L. Gibson           *
Associates, Inc.; David L. Gibson; Lake   *
Winnebago Real Estate & Management        *
Company, Inc.; Bonnie Hart; Alex          *
Flemington; Halsey Rains; Mrs. Shirley    *
Williams; Orien Fehrman; Bannister        *
Bank; Bank of Lee Summit; Mission         *




                                          -3-
State Bank & Trust Company;                 *
Winnebago South Homeowners                  *
Association, Inc.,                          *
                                            *
             Defendants.                    *

                                     ___________

                           Submitted:     August 6, 1999

                                 Filed: August 11, 1999
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Robert V. Steinhilber and Johnita F. Steinhilber appeal from the final judgment
entered in the District Court1 for the Western District of Missouri, as well as the denial
of several pre-trial and post-trial motions, following a jury verdict in this class action
brought against them under the Interstate Land Sales Full Disclosure Act (ILSA), 15
U.S.C. § 1703 et seq. For the reasons discussed below, we affirm the judgment of the
district court.

       We find that the Steinhilbers were not denied their right to a jury trial in the
district court, as the remedies sought and granted against them were equitable in nature.
See Kerr v. Charles F. Vatterott & Co., No. 98-1677, 1999 WL 493996, at *5 (8th Cir.
July 12, 1999); Tri-State Hotels, Inc. v. FDIC, 79 F.3d 707, 715 (8th Cir. 1996). We
are unable to review other claims raised by the Steinhilbers because they have not
submitted necessary transcripts, see Fed. R. App. P. 10(b)(2); Schmid v. United Bhd.

      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
                                           -4-
of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S.
1071 (1988), and this court will not weigh the credibility of witnesses, see United
States v. Big D Enterprises, Inc., No. 98-2861, 1999 WL 493114, at *4 (8th Cir. July
9, 1999).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-